GENERAL RELEASE AGREEMENT
 
This GENERAL RELEASE AGREEMENT (this “Agreement”), dated as of December 1, 2009,
is entered into by and among Li3 Energy, Inc., formerly known as NanoDynamics
Holdings, Inc., a Nevada corporation (“Seller”), Mystica Candle, Inc.,  a Nevada
corporation (“Split-Off Subsidiary”) and Jon Suk ( “Buyer”). In consideration of
the mutual benefits to be derived from this Agreement, the covenants and
agreements set forth herein, and other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the execution and delivery
hereof, the parties hereto hereby agree as follows:
 
1.           Split-Off Agreement.  This Agreement is executed and delivered by
Split-Off Subsidiary pursuant to the requirements of Section 8.3 of that certain
Split-Off Agreement (the “Split-Off Agreement”) by and among Seller, Split-Off
Subsidiary and Buyer, as a condition to the closing of the purchase and sale of
the Legacy Business contemplated therein (the “Transaction”).
 
2.           Release and Waiver by Split-Off Subsidiary.  For and in
consideration of the covenants and promises contained herein and in the
Split-Off Agreement, the receipt and sufficiency of which are hereby
acknowledged, Split-Off Subsidiary, on behalf of itself and its assigns,
representatives and agents, if any, hereby covenants not to sue and fully,
finally and forever completely releases Seller, along with its respective
present and former officers, directors, stockholders, members, employees,
agents, attorneys and representatives (collectively, the “Seller Released
Parties”), of and from any and all claims, actions, obligations, liabilities,
demands and/or causes of action, of whatever kind or character, whether now
known or unknown, which Split-Off Subsidiary has or might claim to have against
the Seller Released Parties for any and all injuries, harm, damages (actual and
punitive), costs, losses, expenses, attorneys’ fees and/or liability or other
detriment, if any, whenever incurred or suffered by Split-Off Subsidiary arising
from, relating to, or in any way connected with, any fact, event, transaction,
action or omission relating to the Legacy Business that occurred or failed to
occur at or prior to the closing of the Transaction.
 
3.           Release and Waiver by Buyer.  For and in consideration of the
covenants and promises contained herein and in the Split-Off Agreement, the
receipt and sufficiency of which are hereby acknowledged, Buyer hereby covenants
not to sue and fully, finally and forever completely releases the Seller
Released Parties of and from any and all claims, actions, obligations,
liabilities, demands and/or causes of action, of whatever kind or character,
whether now known or unknown, which Buyer has or might claim to have against the
Seller Released Parties for any and all injuries, harm, damages (actual and
punitive), costs, losses, expenses, attorneys’ fees and/or liability or other
detriment, if any, whenever incurred or suffered by Buyer arising from, relating
to, or in any way connected with, any fact, event, transaction, action or
omission relating to the Legacy Business that occurred or failed to occur at or
prior to the closing of the Transaction.
 

--------------------------------------------------------------------------------


 
4.           Additional Covenants and Agreements.
 
(a)           Each of Split-Off Subsidiary and Buyer, on the one hand, and
Seller a, on the other hand, waives and releases the other from any claims that
this Agreement was procured by fraud or signed under duress or coercion so as to
make this Agreement not binding.
 
(b)           Each of the parties hereto acknowledges and agrees that the
releases set forth herein do not include any claims the other party hereto may
have against such party for such party’s failure to comply with or breach of any
provision in this Agreement or the Split-Off Agreement.
 
(c)           Notwithstanding anything contained herein to the contrary, this
Agreement shall not release or waive, or in any manner affect or void, any
party’s rights and obligations under the Split-Off Agreement; and
 
5.           Modification.  This Agreement cannot be modified orally and can
only be modified through a written document signed by all parties.
 
6.           Severability.  If any provision contained in this Agreement is
determined to be void, illegal or unenforceable, in whole or in part, then the
other provisions contained herein shall remain in full force and effect as if
the provision that was determined to be void, illegal or unenforceable had not
been contained herein.
 
7.           Expenses.  The parties hereto agree that each party shall pay its
respective costs, including attorneys’ fees, if any, associated with this
Agreement.
 
8.           Further Acts and Assurances.  Each of Split-Off Subsidiary and
Buyer agrees that it will act in a manner supporting compliance, including
compliance by its Affiliates, with all of its obligations under this Agreement
and, from time to time, shall, at the request of Seller, and without further
consideration, cause the execution and delivery of such other instruments of
release or waiver and take such other action or execute such other documents as
such party may reasonably request in order to confirm or effect the releases,
waivers and covenants contained herein, and, in the case of any claims, actions,
obligations, liabilities, demands and/or causes of action that cannot be
effectively released or waived without the consent or approval of other Persons
that is unob­tainable, to use its best reasonable efforts to ensure that the
Seller Released Parties receive the benefits thereof to the maximum extent
permissible in accordance with applicable law or other applicable restrictions,
and shall perform such other acts which may be reasonably necessary to
effectuate the purposes of this Agreement.
 
9.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without giving effect to
principles of conflicts or choice of laws thereof.
 
10.        Entire Agreement. This Agreement constitutes the entire understanding
and agreement of Seller, Split-Off Subsidiary and Buyer and supersedes prior
understandings and agreements, if any, among or between Seller, Split-Off
Subsidiary and Buyer with respect to the subject matter of this Agreement, other
than as specifically referenced herein. This Agreement does not, however,
operate to supersede or extinguish any confidentiality, non-solicitation,
non-disclosure or non-competition obligations owed by Split-Off Subsidiary to
Seller under any prior agreement.
 
2

--------------------------------------------------------------------------------


 
13.        Definitions.  Capitalized terms used herein without definition have
the meanings ascribed to them in the Split-Off Agreement.
 
 
 
 
3

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned have executed this General Release Agreement
as of the day and year first above written.
 
 
       
LI3 ENERGY, INC.
                   
By:
/s/ David Rector
   
Name: David Rector
    Title: President                    
MYSTICA CANDLE, INC.
                   
By:
/s/ David Rector
   
Name: David Rector
   
Title: President
                           
BUYER:
                   
/s/ Jon Suk
   
Jon Suk
 





 
4

--------------------------------------------------------------------------------

